EXHIBIT 10.4
 
Execution Version
 
PARI SECOND LIEN INTERCREDITOR AGREEMENT
 
PARI SECOND LIEN INTERCREDITOR AGREEMENT dated as of January 20, 2015 (this
“Agreement”) between WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by
merger to WILMINGTON TRUST FSB), as the Second Lien Trustee and Second Lien
Collateral Agent, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as the New Second
Lien Trustee and New Second Lien Collateral Agent.
 
Recitals
 
(a)           Reference is made to the Junior Lien Intercreditor Agreement,
dated as of December 22, 2010 (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among JPMorgan Chase
Bank, N.A., as the Agent (the “Agent”) and Revolving Credit Collateral Agent
(the “Revolving Credit Collateral Agent”), Wilmington Trust, National
Association (as successor by merger to Wilmington Trust FSB), as the First Lien
Trustee (in such capacity, the “First Lien Trustee”) and First Lien Collateral
Agent (in such capacity, the “First Lien Collateral Agent”), Wilmington Trust,
National Association, as the Second Lien Trustee (in such capacity, the “Second
Lien Trustee”) and Second Lien Collateral Agent (in such capacity, the “Second
Lien Collateral Agent”), American Media, Inc., a Delaware corporation, as the
Company (the “Company”) and each of the other Grantors party thereto from time
to time.
 
(b)           Pursuant to the Indenture, dated as of the date hereof (the “New
Second Lien Indenture”), among the Company, the guarantors party thereto and
Wilmington Trust, National Association, as trustee (in such capacity, the “New
Second Lien Trustee”) and collateral agent (in such capacity, the “New Second
Lien Collateral Agent”), the Company is issuing $39,024,390 of new 7.000% Second
Lien Senior Secured Notes due 2020 (the “New Second Lien Notes”).
 
(c)           The New Second Lien Collateral Agent is becoming a party to the
Intercreditor Agreement as an Additional Collateral Agent pursuant to the
Collateral Agent Joinder Agreement No. 2, dated as of the date hereof (the
“Joinder”), among the Agent and Revolving Credit Collateral Agent, the First
Lien Trustee and First Lien Collateral Agent, the Second Lien Trustee and Second
Lien Collateral Agent, the Company, the Grantors, and the New Second Lien
Trustee and New Second Lien Collateral Agent.
 
1.             Definitions.
 
(a)           Capitalized terms used in this Agreement but not otherwise defined
herein have the respective meanings assigned thereto in the Intercreditor
Agreement.
 
(b)           As used in this Agreement, the following terms have the meanings
specified below:
 
“Agreement Termination Date” means the date upon which this Agreement is
terminated in accordance with the provisions of Section 5.
 
“New Second Lien Note Documents” means the New Second Lien Indenture and each
New Second Lien Note Security Document.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“New Second Lien Note Obligations” means all “Obligations” (as defined in the
New Second Lien Indenture) under the New Second Lien Indenture and the New
Second Lien Notes.
 
“New Second Lien Note Secured Party” means the New Second Lien Trustee, the New
Second Lien Collateral Agent and each Holder (as defined in the New Second Lien
Indenture).
 
“New Second Lien Note Security Documents” means the “Security Documents” as
defined in the New Second Lien Indenture.
 
(c)           All references in this Agreement to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended, amended
and restated, supplemented, restated or otherwise modified from time to time in
accordance with the terms of this Agreement, if applicable.
 
2.             Second Priority Representative; Enforcement
Rights.  Notwithstanding anything to the contrary in the Intercreditor Agreement
or the Joinder, the New Second Lien Trustee and New Second Lien Collateral
Agent, on behalf of itself and the other New Second Lien Note Secured Parties,
hereby acknowledges and agrees that, prior to the Agreement Termination Date:
 
(a)           the Second Lien Trustee and Second Lien Collateral Agent shall be
the Second Priority Representative;
 
(b)           subject to Section 3 of the Intercreditor Agreement, the Second
Priority Representative shall have the exclusive right to take and continue any
Enforcement Action on behalf of the Second Priority Secured Parties, without any
consultation with or consent of any New Second Lien Note Secured Party;
 
(c)           in exercising rights and remedies on behalf of the Second Priority
Secured Parties with respect to the Common Collateral, the Second Priority
Representative may enforce the provisions of the Second Priority Documents and
exercise remedies thereunder, all in such order and in such manner as it may be
directed in accordance with the Second Lien Indenture; and
 
(d)           no New Second Lien Note Secured Party will:
 
(i)           contest, oppose, object to, interfere with, hinder or delay, in
any manner, whether by judicial proceedings (including the filing of an
Insolvency of Liquidation Proceeding) or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of the Common Collateral by any
Second Lien Note Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any Second
Lien Note Secured Party;
 
(ii)           have any right to (1) direct either the Second Priority
Representative or any other Second Lien Note Secured Party to exercise any
right, remedy or power with respect to the Common Collateral or pursuant to the
Second Lien Note Security Documents or (2) consent or object to the exercise by
the Second Priority Representative or any other Second Lien Note Secured Party
of any right, remedy or power with respect to the Common
 
 
 
2

--------------------------------------------------------------------------------

 
 
Collateral or pursuant to the Second Lien Note Security Documents or to the
timing or manner in which any such right is exercised or not exercised;
 
(iii)           make any judicial or non-judicial claim or demand or commence
any judicial or non-judicial proceedings against any Grantor or any of its
subsidiaries or affiliates under or with respect to any New Second Lien Note
Security Document seeking payment or damages from or other relief by way of
specific performance, instructions or otherwise under or with respect to any New
Second Lien Note Security Document or exercise any right, remedy or power under
or with respect to, or otherwise take any action to enforce, any New Second Lien
Note Document; or
 
(iv)           commence judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, or attempt any action to take possession of any Common
Collateral, or exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral or pursuant to the New Second Lien Note Security Documents.
 
3.             Relative Priorities; Application of Proceeds of Common
Collateral.  Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Lien on any Common Collateral securing any
Second Priority Obligation, and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, any other applicable law or any Second
Priority Document, or any other circumstance whatsoever, the Second Lien Trustee
and Second Lien Collateral Agent, for itself and on behalf of the Second Lien
Note Secured Parties, and the New Second Lien Trustee and New Second Lien
Collateral Agent, for itself and on behalf of the New Second Lien Note Secured
Parties, agree that, prior to the Agreement Termination Date:
 
(a)           valid and perfected Liens on any Common Collateral securing the
Second Lien Note Obligations and the New Second Lien Note Obligations shall be
of equal priority; and
 
(b)           when any proceeds of Common Collateral (including any interest
earned thereon) resulting from the sale, collection or other disposition of
Common Collateral resulting from any Enforcement Action or that occurs after any
Event of Default (as defined in the First Priority Documents), whether or not
pursuant to an Insolvency or Liquidation Proceeding, or during the pendency of
any Insolvency or Liquidation Proceeding, are distributed in accordance with
Section 4.1 of the Intercreditor Agreement to the Second Priority Representative
for application, the Second Priority Representative shall apply such proceeds
(i) FIRST, on a pro rata basis (A) to the payment of all amounts owing to the
Second Lien Trustee and Second Lien Collateral Agent and the New Second Lien
Trustee and New Second Lien Collateral Agent (in their respective capacities as
such) pursuant to the terms of the Second Lien Note Documents or the New Second
Lien Note Documents, as applicable, (B) in the case of any Enforcement Action by
the Second Priority Representative, to the payment of all costs and expense
incurred by the Second Priority Representative in connection therewith, and (C)
in the case of any such payment pursuant to the Intercreditor Agreement, to the
payment of all costs and expenses incurred by the Second Lien Trustee and Second
Lien Collateral Agent, the New Second Lien Trustee and New Second Lien
Collateral Agent, any Second Lien Note Secured Party or any New Second Lien Note
Secured Party in enforcing its rights thereunder to obtain such payment, and
(ii) SECOND, to the extent of any available proceeds to the payment in full of
all Second Lien Note Obligations and all New
 
 
 
3

--------------------------------------------------------------------------------

 
 
Second Lien Note Obligations, in each case secured by a valid and perfected Lien
on such Common Collateral, at the time due and payable (the amounts so applied
to be distributed, as among such series of Second Priority Obligations, ratably
in accordance with the amounts of the Second Priority Obligations of each such
series on the date of such application, with the portion thereof distributed to
the Second Lien Note Secured Parties to be further distributed in accordance
with the order of priority set forth in the Second Lien Note Documents and the
portion thereof distributed to the New Second Lien Note Secured Parties to be
further distributed in accordance with the order of priority set forth in the
New Second Lien Note Documents).
 
4.             No Warranties; Information.
 
(a)           The Second Lien Trustee and Second Lien Collateral Agent and the
New Second Lien Trustee and New Second Lien Collateral Agent acknowledge and
agree that neither has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any Second Lien Note Document or any New Second Lien Note Document. Except as
otherwise provided in this Agreement, the Second Lien Trustee and Second Lien
Collateral Agent and the New Second Lien Trustee and New Second Lien Collateral
Agent will be entitled to manage and supervise their respective extensions of
credit to any Grantor in accordance with law and their usual practices, modified
from time to time as they deem appropriate.
 
(b)           Each of the Second Lien Trustee and Second Lien Collateral Agent,
on behalf of the other Second Lien Note Secured Parties, and the New Second Lien
Trustee and New Second Lien Collateral Agent, on behalf of the other New Second
Lien Note Secured Parties, hereby agrees that each Secured Party of each series
assumes responsibility for keeping itself informed of the financial condition of
the Company and each of the other Grantors and all other circumstances bearing
upon the risk of nonpayment of the Second Lien Note Obligations or the New
Second Lien Note Obligations, as applicable. The Second Lien Trustee and Second
Lien Collateral Agent, on behalf of the other Second Lien Note Secured Parties,
and the New Second Lien Trustee and New Second Lien Collateral Agent, on behalf
of the other New Second Lien Note Secured Parties, hereby agree that no Secured
Party shall have any duty to advise the Secured Party of any other series of
information known to it regarding such condition or any such circumstances. In
the event that any Secured Party, in its sole discretion, undertakes at any time
or from time to time to provide any information to any Secured Party of another
series, it shall be under no obligation (a) to provide any such information to
such other party on any subsequent occasion, (b) to undertake any investigation,
or (c) to disclose any other information.
 
5.             Termination.  This Agreement and the provisions hereunder shall
terminate and be of no further force and effect (i) automatically upon the
payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding at the rate provided for in the Second Lien Note Documents) and
premium, if any, that is due and payable, on the Second Lien Note Obligations or
(ii) upon three days’ prior written notice by the Second Lien Trustee and Second
Lien Collateral Agent, as directed in accordance with the Second Lien Indenture.
 
6.             Amendments.  No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Second Lien Trustee and Second Lien Collateral Agent
and the New Second Lien Trustee and New Second Lien Collateral Agent.
 
 
 
4

--------------------------------------------------------------------------------

 
 
7.             Parties in Interest.  This Agreement shall be binding upon and
inure to the benefit of the Second Lien Trustee and Second Lien Collateral
Agent, the New Second Lien Trustee and New Second Lien Collateral Agent, the
other Second Lien Note Secured Parties, the other New Second Lien Note Secured
Parties, and their respective successors and permitted assigns, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
No other person shall have or be entitled to assert rights or benefits
hereunder.
 
8.             Conflicts.  In the event of any conflict between the provisions
of this Agreement and the provisions of any Second Lien Note Document, any New
Second Lien Note Document, the Intercreditor Agreement or the Joinder, the
provisions of this Agreement shall govern.
 
9.             Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Second Lien Note Secured Parties and the New Second Lien
Note Secured Parties in relation to one another.
 
10.           Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial.  Sections 9.5, 9.6 and 9.12 of the Intercreditor Agreement are
incorporated herein by reference and shall apply mutatis mutandis to this
Agreement.
 
11.           Headings; Severability; Counterparts; Integration;
Effectiveness.  Sections 9.9, 9.10 and 9.11 of the Intercreditor Agreement are
incorporated herein by reference and shall apply mutatis mutandis to this
Agreement.
 
12.           Representatives.
 
(a)           It is understood and agreed that the Second Lien Trustee and
Second Lien Collateral Agent are entering into this Agreement in their
capacities as trustee and collateral agent under the Second Lien Indenture and
the provisions of Articles 7 and 10 of the Second Lien Indenture applicable to
the Second Lien Trustee and Second Lien Collateral Agent as trustee and
collateral agent thereunder shall also apply to the actions of the Second Lien
Trustee and Second Lien Collateral Agent hereunder.
 
(b)           It is understood and agreed that the New Second Lien Trustee and
New Second Lien Collateral Agent are entering into this Agreement in their
capacities as trustee and collateral agent under the New Second Lien Indenture
and the provisions of Articles 7 and 10 of the New Second Lien Indenture
applicable to the New Second Lien Trustee and New Second Lien Collateral Agent
as trustee and collateral agent thereunder shall also apply to the actions of
the New Second Lien Trustee and New Second Lien Collateral Agent hereunder.
 
(c)           In connection with its execution of this Agreement and its actions
hereunder, each of the parties hereto shall be entitled to all rights,
privileges, benefits, protections, immunities and indemnities provided to it as
trustee and collateral agent under the Second Lien Note Documents and the New
Second Lien Note Documents, respectively.
 


 
[Signature page follows]
 
 
 
5

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


Wilmington Trust, National Association, as the
New Second Lien Trustee and New Second Lien
Collateral Agent
                         
By:
/s/ Jane Schweiger
   
Name:
Jane Schweiger
   
Title:
Vice President
             
Wilmington Trust, National Association, as
 
the Second Lien Trustee and Second Lien
 
Collateral Agent
                 
By:
/s/ Jane Schweiger
   
Name:
Jane Schweiger
   
Title:
Vice President
 



 


 
 
 
[Signature Page to Pari Second Lien Intercreditor Agreement]


--------------------------------------------------------------------------------
